Citation Nr: 1627602	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964, and from May 1990 to October 1993.  He also had reserve service from October 1985 to May 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied a rating in excess of 40 percent for degenerative disc disease with radiculopathy of the left lower extremity.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2010.  The RO issued a supplemental SOC in May 2011.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In March 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, in a September 2013 rating decision, the AMC awarded a separate, 10 percent rating for associated radiculopathy of the left lower extremity, effective March 19, 2009 (the date of receipt of the claim for increase).  However, the AMC continued to deny a rating in excess of 40 percent for degenerative disc disease ((as reflected in a September 2013 supplemental SOC (SSOC)) and returned this matter  to the Board for further appellate consideration.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted above, in March 2013 the Board remanded the Veteran's claim for additional development of the evidence.  This included a VA examination, which was conducted in June 2013.  In June 2016, the Veteran's representative submitted a post-remand appellate brief in which it was asserted that the Veteran's lumbar spine disability has increased in severity since the June 2013 examination, and that another examination is warranted.  While the representative did not specify precisely how the  lumbar spine disability has worsened, given the allegation of worsening and the passage of time since the June 2013 examination, and in the interests of due process, the Board will remand the Veteran's claim for another VA examination. See 38 U.S.C.A. § 5103A (West 2014) ; 38 C.F.R. § 3.159 (2015) . See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  

Hence, the AOJ should arrange for the Veteran to undergo VA spine examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.


Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.  The most recent VA records are dated October 2, 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the AOJ should all outstanding records of relevant VA evaluation and/or treatment of the Veteran, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, the Veteran also has made statements indicating that potentially relevant employment records are outstanding.  In May 2009, he wrote to VA stating that he had been unemployed for a few months due to manifestations of his back disability.  He testified in March 2012 that he had recently resigned from a job because he could not keep up with the physical requirements.  VA has a duty to advise a claimant of the potential relevance of employment records.  See Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997).  In April 2013, the AOJ sent the Veteran a letter notifying the latter that VA would assist him in obtaining such records.  The Veteran did not respond.  

However, on remand, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, to include pertaining to employment and private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should advise the Veteran that records from employment records are potentially relevant to his claim, and that it will assist him in obtaining any such records, as needed.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the  AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.  The AOJ adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate, as well as whether the procedures for assignment of a higher, extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran  since October 2, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records and employment records.

Advise the Veteran of the potential relevance of employment records on his claim for increase, and that he will be assisted I in obtaining such records, as needed.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an  appropriate medical professional.  . 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the  designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has all  neurological manifestation(s) of lumbar spine disability other than radiculopathy of the left lower extremity.  For each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Further, considering all orthopedic and neurological findings, the examiner should  render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise ,adjudicate the matter in light of pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate; whether the procedures for assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1) are invoked).

8.  If the benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

